This is a foreclosure case in which the final decree was against the mortgagors. The order striking the answer of the mortgagor's wife questioning the validity of her acknowledgment of the mortgage was properly made by the court on the authority of Herald v. Hardin, 95 Fla. 889, 116 Sou. Rep. 863. The final decree foreclosing the mortgage was entered after full hearing on the merits and does not appear to be clearly erroneous, so it must be affirmed on the authority of Tunnicliffe v. Volusia County Bond  Mortgage Co. (Fla.), 137 Sou. Rep. 885.
Affirmed.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur in the opinion and judgment.